Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 1 of 20                    PageID 1321




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


     MARVIUS RAY CRAWFORD,                         )
                                                   )
           Plaintiff,                              )
                                                   )       No. 2:21-cv-02054-TLP-tmp
     v.                                            )
                                                   )       JURY DEMAND
     ALLENBROOKE NURSING AND                       )
     REHABILITATION CENTER, LLC, d/b/a             )
     Allenbrooke Nursing and Rehabilitation        )
     Center, et al.,                               )
                                                   )
           Defendants.                             )


          ORDER DENYING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
                              JURISDICTION


          This case arises from the alleged mistreatment of Izalia Crawford while at Allenbrooke

 Nursing and Rehabilitation Center, LLC (“Allenbrooke”) in Memphis, Tennessee. Plaintiff

 Marvius Ray Crawford sued as next of kin of Mrs. Crawford and on behalf of her wrongful death

 beneficiaries. Along with Allenbrooke, Plaintiff sues Aurora Cares, LLC (“Aurora Cares”);

 DTD HC, LLC (“DTD HC”); D & N, LLC (“D & N”); Donald T. Denz; and Norbert A. Bennett

 (collectively “Defendants”). 1 (ECF No. 1.) 2


 1
   This Court considered an almost identical motion in a different action, Denton v. Allenbrooke,
 2:20-cv-02282-TLP-tmp (ECF No. 53.) There, the same Defendants moved to dismiss for lack
 of personal jurisdiction. And Defendants make the same arguments here as they did in Denton v.
 Allenbrooke. In fact, Defendants copied their motions (and replies) from two other actions.
 They even failed to remove Mr. Denton’s name and replace it with Ms. Crawford’s in their reply
 to Plaintiff’s response here. (See ECF No. 36 at PageID 512, 516, & 517). In any event, because
 the facts and questions of law raised in the motions are substantially similar, this Court will
 follow suit and repeat much of its analysis from the Denton action in this Order.
 2
   Plaintiff amended his complaint. (See ECF No. 43.) Although his amended complaint added a
 wrongful death claim against Defendants, his other allegations remained the same. As a result,
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 2 of 20                       PageID 1322




        Defendants move to dismiss Plaintiff’s claims against them for lack of personal

 jurisdiction and failure to state a claim under Federal Rules of Civil Procedure 12(b)(2) and

 12(b)(6). 3 (ECF Nos. 17; 18 at PageID 189.) Plaintiff timely responded in opposition (ECF No.

 32), Defendants replied (ECF No. 36), and Plaintiff filed a sur-reply (ECF No. 39). For the

 reasons below, the Court DENIES Defendants’ motion.

                                         BACKGROUND

        Plaintiff alleges these facts in his complaint. 4 Plaintiff is the son of Izalia Crawford, who

 is now deceased, and sues on her behalf. (ECF Nos. 1 at PageID 1; 43.) Allenbrooke is a

 domestic limited liability company that operates a nursing facility in Memphis, Tennessee. (Id.

 at PageID 2.) Ms. Crawford resided at the nursing home from October 2019 until May 2020

 when it transferred her to Methodist Le Bonheur Germantown. (Id.) Then Methodist transferred

 her to Spring Gate Rehabilitation and Healthcare Center. (Id.) Ms. Crawford passed away there

 in April 2021. (ECF No. 43 at PageID 890.) Plaintiff alleges that, while under Allenbrooke’s

 care, Ms. Crawford suffered mental anguish, pain, and suffering, and physical injuries that led to

 severe pain and “injuries to her dignity.” (ECF No. 1 at PageID 15.)




 Plaintiff’s amendments do not impact the pending motion to dismiss, and the Court cites mostly
 to the original complaint in this Order.
 3
   The Court interprets Defendants’ claim that Plaintiff cannot hold them liable under the
 Tennessee Health Care Liability Act as a motion to dismiss for failure to state a claim under
 Federal Rule of Civil Procedure 12(b)(6). It similarly treats Defendants’ claim that Plaintiff
 cannot hold Mr. Denz and Mr. Bennett personally liable for Allenbrooke’s negligence as a
 12(b)(6) motion.
 4
   The Court accepts all of Plaintiff’s allegations as true under Rule 12. See Neogen Corp. v. Neo
 Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (discussing 12(b)(2) standard); Directv,
 Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (discussing 12(b)(6) standard).
                                                  2
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 3 of 20                        PageID 1323




        Because Defendants question jurisdiction here, the Court has to examine the complex

 ownership structure for Defendants. 5 For starters, Defendant Aurora Cares is Allenbrooke’s

 management company. (Id. at PageID 2.) Aurora Cares is a New York limited liability

 company. (Id.) It is owned by other LLCs—Defendants DTD HC and D & N. (Id.)

        Defendants DTD HC and D & N are also both New York limited liability companies.

 (Id. at PageID 3.) DTD HC and D & N each own 50% of Allenbrooke. (Id.) Defendant Donald

 T. Denz and the Donald T. Denz Irrevocable Trust are the only members of DTD HC. (Id.)

 Defendant Norbert A. Bennett, the Norbert A. Bennett Children’s Trust, and the Norbert A.

 Bennett Grandchildren’s Trust are the only members of D & N. (Id.)

        Mr. Denz is a citizen of New York. (Id. at PageID 4.) He is (1) the sole manager,

 majority member, and owner of DTD HC; (2) Co-Chief Executive Officer and Chief Financial

 Officer of Aurora Cares; and (3) a member of (or he selects the members of) Allenbrooke’s

 governing body. (Id.) Because he is Allenbrooke’s manager, Mr. Denz “retained exclusive

 control over the operations of Allenbrooke.” (Id.) He is also responsible for maintaining its

 finance department, including Allenbrooke’s accounts payable, payroll, accounts receivable,

 general ledger, and financial statement preparation. (Id.) In sum, Plaintiff alleges that Mr. Denz

 “was a Co-Chief Executive Officer of Aurora Cares, LLC, the sole member of DTD HC, LLC,

 and upon information and belief served as president and chief financial officer of Allenbrooke

 Nursing and Rehabilitation Center.” (Id.)

        Now on to Mr. Bennett. Mr. Bennett is a citizen of New York. (Id. at PageID 5.) He is

 (1) the only manager and majority member of D & N; (2) Co-Chief Executive Officer of Aurora



 5
  For diversity jurisdiction, a limited liability corporation’s citizenship is based on the citizenship
 of each of its members. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir.
 2009); Homfeld II, LLC v. Comair Holdings, Inc., 53 F. App’x 731, 732 (6th Cir. 2002).
                                                   3
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 4 of 20                       PageID 1324




 Cares; and (3) a member of (or he selects the members of) Allenbrooke’s governing body. (Id.)

 Like Mr. Denz, Plaintiff alleges that Mr. Bennett “retained exclusive control over the operations

 of Allenbrooke” as one of Allenbrooke’s managers. (Id.) Mr. Bennett also performs on-sight

 visits of Allenbrooke, continually oversees Allenbrooke’s operations, and controls the financial

 operations of Aurora Cares, Allenbrooke, and D & N. (Id.) All in all, Plaintiff alleges that Mr.

 Bennett was “a Co-Chief Executive Officer of Aurora Cares, LLC, President of Aurora Cares,

 LLC, the sole member of D & N, LLC, and upon information and belief served as chief

 executive officer of Allenbrooke Nursing and Rehabilitation Center.” (Id.)

        The parties do not dispute that Allenbrooke is a proper defendant here. (See ECF No. 17

 at PageID 178). But Defendants argue that this Court lacks personal jurisdiction over the

 remaining defendants and that, even assuming the Court has personal jurisdiction, Allenbrooke is

 the only proper defendant under the Tennessee Health Care Liability Act (“THCLA”). (ECF No.

 18 at PageID 185.) So Defendants ask the Court to dismiss Defendants for lack of personal

 jurisdiction and for failure to state a claim. (See generally id.)

        The Court first explains its subject matter jurisdiction over this case. Next the Court

 examines whether it has personal jurisdiction over Defendants. Then the Court considers

 whether it should dismiss Defendants for Plaintiff’s failure to state a claim.

                              SUBJECT MATTER JURISDICTION

 I.     Legal Standard

        Subject matter jurisdiction concerns “the courts’ statutory or constitutional power to

 adjudicate the case.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (emphasis

 in original). Under 28 U.S.C. § 1332, a district court has original jurisdiction over a civil action

 between citizens of different states when the amount in controversy exceeds $75,000. “[T]here



                                                    4
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 5 of 20                        PageID 1325




 must be complete diversity such that no plaintiff is a citizen of the same state as any defendant.”

 V & M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010).

        A corporation is a citizen of every state “by which it has been incorporated and of the

 State or foreign state where it has its principal place of business.” 28 U.S.C. 1332(c)(1). A

 limited liability corporation on the other hand “ha[s] the citizenship of each partner or member.”

 Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009). And a trust has the

 citizenship of its trustees. Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016

 (2016) (noting that because trusts bring or defend legal proceedings in their own name, courts

 look at citizenship of a trust’s trustees for purpose of diversity jurisdiction); Homfeld II, 53 F.

 App’x at 732.

 II.    Analysis of the Court’s Subject Matter Jurisdiction

        The parties here are diverse, and Plaintiff seeks over $75,000 in damages. 6

        At the time of her death, Ms. Crawford was a Tennessee resident. (ECF No. 43 at

 PageID 890.) No Defendant is a resident of Tennessee—they are all New York residents. (ECF

 No. 1 at PageID 2–5; ECF No. 18 at PageID 184.) Under diversity jurisdiction, limited liability

 companies have the citizenship of their members. Delay, 585 F.3d at 1005. Four defendants

 here are limited liability companies—Allenbrooke, Aurora Cares, DTD HC, and D & N. (ECF

 No. 1 at PageID 2–5.) The members of Allenbrooke and Aurora Cares are DTD HC and D & N.

 (ECF No. 1 at PageID 2.) And so the Court has to look at the citizenship of DTD HC and

 D & N’s members.



 6
   Plaintiff does not allege a specific amount of damages. But Plaintiff seeks compensatory and
 punitive damages, including, but not limited to damages for medical expenses, pain and
 suffering, mental anguish, disability, and humiliation. (ECF No. 1 at PageID 15, 22.) With that
 in mind, the Court is satisfied that Plaintiff’s allegations meet the amount in controversy
 requirement.
                                                   5
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 6 of 20                      PageID 1326




        The members of DTD HC are Mr. Denz and the Donald T. Denz Irrevocable Trust. (Id.

 at PageID 3.) Both Mr. Denz and the Trust’s trustee, Martin J. Clifford, are citizens of New

 York. (Id.) The members of D & N are Mr. Bennett, the Norbert A. Bennett Children’s Trust,

 and the Norbert A. Bennett Grandchildren’s Trust. (Id.) Mr. Bennett is a citizen of New York,

 as is the Trusts’ trustee, Ronald Bennett. (Id.)

        And so, the members of all four limited liability companies are citizens of New York,

 meaning they are diverse from Plaintiff. As a result, because the amount in controversy is over

 $75,000, the Court has subject matter jurisdiction over this dispute. The Court now considers its

 specific jurisdiction over Defendants.

                                 12(b)(2) MOTION TO DISMISS

 I.     Legal Standard for a 12(b)(2) Motion to Dismiss

        Under Federal Rule of Civil Procedure 12(b)(2), a party may, as Defendants have here,

 move to dismiss a claim for lack of personal jurisdiction. A plaintiff has the burden of proving a

 court has personal jurisdiction over a defendant. Neogen Corp. v. Neo Gen Screening, Inc., 282

 F.3d 883, 887 (6th Cir. 2002). And so, if a defendant properly supports its motion to dismiss,

 “the plaintiff may not stand on his pleadings but must, by affidavit or otherwise, set forth specific

 facts showing that the court has jurisdiction.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th

 Cir. 1991).

        In response to a motion to dismiss, absent an evidentiary hearing, “the plaintiff must

 make only a prima facie showing that personal jurisdiction exists in order to defeat dismissal.”

 Id.; Williams v. Firstplus Home Loan Owner Tr. 1998-4, 310 F. Supp. 2d 981, 990 (6th Cir.

 2004). What is more, the court considers the pleadings and affidavits in the light most favorable

 to the plaintiff and does not consider “facts proffered by the defendant that conflict with those


                                                    6
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 7 of 20                       PageID 1327




 offered by the plaintiff.” 7 Neogen Corp., 282 F.3d at 887; Serras v. First Tenn. Bank Nat’l

 Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989) (noting that any other standard “would empower a

 defendant to defeat personal jurisdiction merely by filing a written affidavit contradicting

 jurisdictional facts alleged by a plaintiff”). Now the Court will turn to the legal standard for

 personal jurisdiction.

 II.    Legal Standard for Finding Personal Jurisdiction over Defendants

        A court can have either “general or all-purpose jurisdiction,” or “specific or case-linked

 jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). No

 one here argues that this Court has general jurisdiction over Defendants. (See ECF Nos. 18 at

 PageID 191; 32 at PageID 275.) But the parties disagree about whether the Court has specific

 jurisdiction over Defendants.

        A court has specific jurisdiction over a defendant when “the claims in the case arise from

 or are related to the defendant’s contacts with the forum state.” Intera Corp. v. Henderson, 428

 F.3d 605, 615 (6th Cir. 2005). “In a diversity action, the law of the forum state dictates whether

 personal jurisdiction exists, subject to constitutional limitations.” Id. In Tennessee, a court has

 specific jurisdiction over a nonresident for “any basis not inconsistent with the constitution of

 this state or of the United States.” Tenn. Code Ann. § 20-2-214(a)(6). So the Court has to

 determine whether exercising personal jurisdiction over Defendants violates the Due Process

 Clause of the Fourteenth Amendment.




 7
  Defendants submit several affidavits along with their motion to dismiss. (ECF Nos. 18-1, 18-2,
 18-3.) These affidavits contradict some allegations in Plaintiff’s complaint. Because at this
 point in the litigation, the Court accepts Plaintiff’s allegations as true, the Court does not
 consider Defendant’s conflicting factual allegations.
                                                   7
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 8 of 20                       PageID 1328




        Due process requires that a defendant “have certain minimum contacts with [the forum

 state] such that the maintenance of the suit does not offend ‘traditional notions of fair play and

 substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken

 v. Meyer, 311 U.S. 457, 463 (1940)). The Sixth Circuit applies a three-prong test to determine

 whether a court’s specific jurisdiction complies with due process:

        First, the defendant must purposefully avail himself of the privilege of acting in the
        forum state or causing a consequence in the forum state. Second, the cause of action
        must arise from the defendant’s activities there. Finally, the acts of the defendant
        or consequences caused by the defendant must have a substantial enough
        connection with the forum state to make the exercise of jurisdiction over the
        defendant reasonable.

 S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

        As for the first factor, requiring the defendant to “purposefully avail himself,” “ensures

 that the defendant’s actions create a ‘substantial connection’ to the forum state, such that the

 defendant ‘should reasonably anticipate being hailed into court there.’” Cmty. Tr. Bancorp, Inc.

 v. Cmty. Tr. Fin. Corp., 692 F.3d 469, 471–72 (6th Cir. 2012) (quoting Neogen Corp., 282 F.3d

 at 889). This first requirement is analogous “to a deliberate undertaking to do or cause an act or

 thing to be done in [the forum state] or conduct which can be properly regarded as a prime

 generating cause of the effects resulting in [the forum state], something more than a passive

 availment of [the forum state's] opportunities.” Neogen Corp., 282 F.3d at 891 (quoting Khalaf

 v. Bankers & Shippers Ins. Co., 273 N.W.2d 811, 819 (Mich. 1976)).

        The Court will address each of these Southern Machine factors as it now turns to its

 personal jurisdiction over Aurora Cares, DTD HC, D & N, Mr. Denz, and Mr. Bennett.




                                                   8
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 9 of 20                      PageID 1329




 III.   Analysis of the Court’s Personal Jurisdiction over Defendants

        A.      Specific Jurisdiction over Aurora Cares

                i.      Purposeful Availment

        The Court first asks whether Aurora Cares purposefully availed itself in Tennessee. A

 non-resident defendant need not be “physically present in the forum state” for a court to have

 personal jurisdiction over that defendant. CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1264

 (6th Cir. 1996). “So long as a commercial actor's efforts are ‘purposefully directed’ toward

 residents of another State, [the Supreme Court has] consistently rejected the notion that an

 absence of physical contacts can defeat personal jurisdiction there.” Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 476 (1985).

        So when determining whether a defendant has purposefully availed itself in the forum

 state, the court considers whether “the defendant deliberately has engaged in significant activities

 within a state, or has created continuing obligations between himself and residents of the forum.”

 Id. at 475–76 (internal citations omitted). Deliberately contracting to supply services in a certain

 state can satisfy this requirement, particularly when the defendant “purposefully derive[s]

 benefits from interstate activities.” CompuServe, Inc., 89 F.3d at 1266 (citing Burger King

 Corp., 471 U.S. at 472–73).

        Plaintiff alleges that Aurora Cares is Allenbrooke’s management company. (ECF No. 1

 at PageID 2.)So because Allenbrooke is a nursing facility in Tennessee, Plaintiff claims that

 Aurora Cares purposefully availed itself “of the privilege of conducting business” in Tennessee.

 Burger King Corp., 471 U.S. at 476. Plaintiff also claims that Aurora Cares has a “contractual

 obligation to provide services to Allenbrooke.” (ECF No. 32 at PageID 287.) These services

 include creating policies and procedures for Allenbrooke, providing budget and accounting



                                                  9
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 10 of 20                       PageID 1330




  services, and performing all of Allenbrooke’s payroll services. (Id. at PageID 288.; ECF No. 32-

  4 at PageID 378–79.)

         Accepting, as it must, Plaintiff’s allegations as true under Rule 12, the Court finds that

  Aurora Cares intentionally engages in significant activity in Tennessee through its continuing

  contractual obligations with Allenbrooke. Aurora Cares deliberately maintains a business

  relationship in Tennessee and provides management and administrative services to a Tennessee

  facility. For these reasons, Aurora Cares purposefully availed itself of the benefits of acting in

  the state. See CompuServe, 89 F.3d at 1265; S. Mach. Co., 401 F.2d at 381.

                 ii.      Basis for the Cause of Action

         The Court next determines whether the cause of action arises from Aurora Cares’s

  activities in Tennessee. “If a defendant’s contacts with the forum state are related to the

  operative facts of the controversy, then an action will be deemed to have arisen from those

  contacts.” CompuServe, Inc., 89 F.3d at 1267. This is a “lenient standard.” Bird v. Parsons,

  289 F.3d 865, 875 (6th Cir. 2002) (finding that claim arose from defendant’s contacts with state

  because “the operative facts [we]re at least marginally related to the alleged contacts” of

  defendant and state).

         Plaintiff claims that Aurora Cares failed to manage properly and provide appropriate

  services to Allenbrooke. (ECF Nos. 1 at PageID 13–14; 32 at PageID 287–88.) And as a result,

  Ms. Crawford suffered injuries and eventually died. (Id.; see also ECF No. 43 at PageID 906–

  07.) What is more, Plaintiff claims that Aurora Cares created personnel policies and established

  employee performance standards for Allenbrooke. (ECF Nos. 32 at PageID 287; 32-4 at PageID

  378–79.) These personnel policies and employee standards relate to Plaintiff’s claim that

  Allenbrooke’s inadequate staffing and supplies led to Ms. Crawford’s injuries. (See ECF No. 1



                                                   10
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 11 of 20                             PageID 1331




  at PageID 13–14; ECF No. 32 at PageID 288.) So at this stage, accepting Plaintiff’s allegations

  as true, the Court finds that Plaintiff’s allegations that Aurora Cares’s actions contributed to Ms.

  Crawford’s injuries satisfy this factor.

                  iii.    Reasonableness of this Court’s Jurisdiction

          Finally the Court considers whether the exercise of its jurisdiction over Aurora Cares is

  reasonable. When a plaintiff meets the first two prongs of the Southern Machine test, “there is

  an inference that the reasonableness prong is satisfied as well.” Intera Corp., 428 F.3d at 618. It

  is not automatic, however. Generally, the court should also consider these other factors: “(1) the

  burden on the defendant; (2) the interest of the forum state; (3) the plaintiff’s interest in obtaining

  relief; and (4) the other states’ interest in securing the most efficient resolution of the

  controversy.” Id.

          Because Plaintiff meets the first two elements of the Southern Machine test, the Court

  infers that its jurisdiction over Aurora Cares is reasonable. As for the other factors, even though

  travelling from New York will burden Defendants, Plaintiff has an interest in obtaining relief and

  Tennessee has an interest in the litigation. 8 And Tennessee’s interest here is greater than any

  other state’s interest. So all in all this Court’s exercise of personal jurisdiction over Aurora

  Cares is reasonable.




  8
    Tennessee’s long-arm statute allows a court to exercise personal jurisdiction over a person who
  transacts business in the state, contracts to supply services in the state, or who causes tortious
  injury in the state. Tenn. Code Ann. § 20-2-223(a). Here Plaintiff argues that Aurora Cares
  engages in business in Tennessee and supplies services to Allenbrooke in Tennessee. (ECF Nos.
  1 at PageID 2–3; 32 at PageID 287–88.) Plaintiff also claims that Aurora Cares is partially
  responsible for Ms. Crawford’s injury. (ECF Nos. 1 at PageID 1315; 32 at PageID 287–88.) So
  looking to § 20-2-223(a) for guidance, Tennessee has an interest in the current dispute.
                                                    11
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 12 of 20                        PageID 1332




         Plaintiff makes a prima facie showing that this Court has personal jurisdiction over

  Aurora Cares. Thus, this Court DENIES Defendants’ motion to dismiss Aurora Cares for lack

  of personal jurisdiction.

         A.      Alter Ego Jurisdiction over DTD HC, D & N, Mr. Denz, and Mr. Bennett

                 i.      Legal Standard for Alter Ego Jurisdiction

         As for the remaining defendants, Plaintiff argues that this court has personal jurisdiction

  under the “alter-ego” theory of personal jurisdiction. (ECF No. 32 at PageID 286, 288–91.)

  Generally, there is a presumption (often called the “corporate veil”) that a corporate parent is

  separate from its subsidiary. See Estate of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d

  357, 362 (6th Cir. 2008). This means that a court’s personal jurisdiction over a subsidiary does

  not typically extend to its parent corporation. Id. But under the alter ego theory of personal

  jurisdiction, a court can pierce the corporate veil and find personal jurisdiction over a parent

  company “if the parent company exerts so much control over the subsidiary that the two do not

  exist as separate entities but are one and the same for purpose of jurisdiction.” Id. (quoting

  Danton v. Innovative Gaming Corp., 246 F. Supp. 2d 64, 72 (D. Me. 2003)).

         “[W]hether one corporation is an alter ego of another for jurisdictional purposes is

  controlled by state law.” Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635, 653 (Tenn. 2009).

  Again the Court turns to Tennessee law. Under Tennessee law, “[a]n alter ego or agency

  relationship is typified by the parent corporation’s control of the subsidiary corporation’s internal

  affairs or daily operations.” Id. at 652.

         The party seeking to prove that a subsidiary is an alter ego of a parent company must

  show “(1) that the subsidiary corporation is a sham or dummy, (2) that the two corporations are,

  in fact, identical and indistinguishable, or (3) that the subsidiary corporation is merely an



                                                   12
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 13 of 20                         PageID 1333




  instrumentality, agent, conduit, or adjunct of the parent corporation.” Id. at 653 (internal

  citations omitted.) So “the presumption of corporate separateness may be overcome by

  demonstrating that the parent corporation ‘exercises complete dominion over its subsidiary, not

  only of finances, but of policy and business practice in respect to the transaction under attack, so

  that the corporate entity, as to that transaction, had no separate mind, will or existence of its

  own.’” Id. (quoting Cont’l Banking Life Ins. Co. of the S. v. Bank of Alamo, 57 S.W.2d 625, 632

  (Tenn. 1979)). Now the Court will consider whether the remaining defendants meet the

  requirements of an alter ego.

                 ii.     Analysis of this Court’s Alter Ego Personal Jurisdiction

         In short, for the Court to have personal jurisdiction over Defendants, Plaintiff must allege

  facts showing that DTD HC, D & N, Mr. Denz, and Mr. Bennett exercise complete control over

  Allenbrooke or Aurora Cares. DTD HC and D & N each own 50% of Allenbrooke. (Id. at

  PageID 3.) And DTD HC and D & N are also the joint owners of Aurora Cares. (Id. at PageID

  2.) Mr. Denz and Mr. Bennet own DTD HC and D & N, respectively. (Id. at PageID 4–5.)

  Plaintiff alleges also that Allenbrooke, Aurora Cares, DTD HC, and D & N were “mere

  conduits” through which Mr. Denz and Mr. Bennett did business, and that Mr. Denz and Mr.

  Bennett “completely dominated and controlled the business affairs” of those entities. (ECF No.

  1 at PageID 7.) At this early stage of litigation, Plaintiff asserts enough facts to support this

  allegation.

         Plaintiff claims that, through DTD HC and D & N, Mr. Denz and Mr. Bennett managed

  and controlled Allenbrooke. (ECF Nos. 1 at PageID 4–5; 32 at PageID 289.) The two drafted

  the nursing home’s operating agreement and actively manage Allenbrooke. (ECF Nos. 1 at

  PageID 4–5; 32 at PageID 289–90.) Plaintiff also asserts that Mr. Denz is a Co-Chief Executive



                                                    13
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 14 of 20                       PageID 1334




  Officer and Chief Financial Officer of Aurora Cares. (ECF No. 1 at PageID 4.) In that position,

  Mr. Denz maintains Allenbrooke’s finance department, including accounts payable, payroll, and

  accounts receivable. (ECF Nos. 1 at PageID 4; 32-5 at PageID 413.) And he has traveled to

  Tennessee to ensure that Allenbrooke was satisfied with Aurora Cares’s services. (ECF Nos. 18-

  2 at PageID 209; 32–11 at PageID 486–87.)

         Meanwhile, Plaintiff also alleges that Mr. Bennett is the Co-Chief Executive Officer of

  Aurora Cares. (ECF No. 1 at PageID 5.) In that role, he performs on-sight visits and provides

  continual oversite of the operations of Allenbrooke. (Id.) What is more, Mr. Bennett controlled

  the financial operations of Aurora Cares, Allenbrooke, and D & N. (Id.) And he too has

  travelled to Tennessee in his role as Co-Chief Executive Officer of Aurora Cares. (ECF No. 18-

  3 at PageID 214.) This evidence suggests that Mr. Denz and Mr. Bennett have complete control

  over the management and operations of DTD HC, D & N, Aurora Cares, and Allenbrooke.

         With that in mind, Aurora Cares, DTD HC, D & N, Mr. Denz, and Mr. Bennett also all

  report the same address “for either their registered agent, managers, officers, directors, and/or

  principal place of business.” (ECF Nos. 32 at PageID 282; 32-7.) Finally, Plaintiff claims that

  Allenbrooke has made large payments over $2,000,000 to entities owned by DTD HC and

  D & N, leaving itself undercapitalized with a negative general fund balance. (ECF Nos. 32 at

  PageID 283, 289; 32-5.)

         This all reflects that Mr. Denz and Mr. Bennett control DTD HC, D & N, Aurora Cares,

  and Allenbrooke. See Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 451 (6th Cir. 2012)

  (finding jurisdiction under alter ego theory where plaintiff alleged that parent corporation had

  control over commercial and business policies of subsidiary); Boles v. Nat’l Dev. Co., 175

  S.W.3d 226, 247 (Tenn. Ct. App. 2005) (finding alter ego jurisdiction applied after considering



                                                   14
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 15 of 20                        PageID 1335




  factors including that defendant owned 100% of entity and shared same officers); cf. Third Nat’l

  Bank v. WEDGE Grp., Inc., 882 F.2d 1087, 1090 (6th Cir. 1989) (finding defendant was not a

  “mere passive owner” because defendant owned the company, defendant’s officers travelled to

  Tennessee, and entities shared officers).

          Taking Plaintiff’s pleadings and affidavits as true, the Court finds that Plaintiff presents

  enough evidence that Aurora Cares, DTD HC, and D & N are alter egos of Mr. Denz and Mr.

  Bennett. 9 The Court has already found that it has personal jurisdiction over Allenbrooke and

  Aurora Cares. And thus the Court also finds that it has personal jurisdiction over DTD HC,

  D & N, Mr. Denz and Mr. Bennett. The Court therefore DENIES Defendants’ motion to dismiss

  for lack of personal jurisdiction. 10

         B.       The Fiduciary Shield Doctrine

         Defendants next argue that, as corporate officers, Mr. Denz and Mr. Bennett are not liable

  here thanks to the fiduciary shield doctrine. (ECF No. 18 at PageID 194.) This argument is

  unconvincing.

         “The ‘fiduciary shield doctrine’ provides that ‘when an individual defendant is an officer

  of a corporation, a court may not exercise personal jurisdiction over the defendant based on

  actions taken in his or her corporate capacity.’” Sledge v. Indico Sys. Res., Inc., 68 F. Supp. 3d




  9
    Defendants argue that the Tennessee Court of Appeals decision in Hatfield v. Allenbrooke
  Nursing and Rehabilitation Center is dispositive here. No. W2017-00957-COA-R3-CV, 2018
  WL 3740565 (Tenn. Ct. App. Aug. 6, 2018). It is not. In Hatfield, the court found that
  Defendants were not alter egos of Allenbrooke under vicarious liability. Id. at *34–42. But
  “[t]hat holding has no bearing at the motion-to-dismiss stage, where the decision turns on the
  pleadings.” Hardaway v. Quince Nursing & Rehab. Ctr., LLC, No. 2:19-cv-2464, 2020 WL
  4106440, at *13 (W.D. Tenn. July 20, 2020).
  10
     Because the Court finds jurisdiction under the alter ego theory of personal jurisdiction, the
  Court need not consider whether it has conspiracy jurisdiction over Defendants. (See ECF No.
  32 at PageID 291.)
                                                    15
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 16 of 20                      PageID 1336




  834, 841 (W.D. Tenn. 2014) (quoting Simplex Healthcare, Inc. v. Marketlinkx Direct, Inc., 761

  F. Supp. 2d 726, 730–31 (M.D. Tenn. 2011)). That said, “[a]n officer of a corporation who is

  ‘actively and personally involved in the conduct giving rise to the claim’ is subject to personal

  jurisdiction in the forum state because he has purposely availed himself of the forum, just as the

  corporation has.” Id. (quoting Balance Dynamics Corp. v. Schmitt Indus., 204 F.3d 683, 698

  (6th Cir. 2000)).

         Tennessee courts have rarely applied the fiduciary shield doctrine, and the Tennessee

  Supreme Court has not endorsed the doctrine. Simplex Healthcare, Inc., 761 F. Supp. 2d at 731

  (“No Tennessee state court has ever applied the doctrine to bar jurisdiction.”); Sledge, 68 F.

  Supp. 3d at 841. What is more, the Sixth Circuit has held that due process does not require that

  courts apply the fiduciary shield doctrine. Simplex Healthcare, Inc., 761 F. Supp. 2d at 731;

  Balance Dynamics Corp., 204 F.3d at 698.

         Without repeating all the allegations the Court discussed above when analyzing alter ego

  jurisdiction, Plaintiff alleges that Mr. Denz and Mr. Bennett actively manage Allenbrooke’s daily

  operations. (ECF No. 1 at PageID 4–5.) Mr. Denz maintains Allenbrooke’s financing

  department and has travelled to Tennessee to monitor Aurora Cares’s services there. (ECF Nos.

  18-2 at PageID 209; 32–11 at PageID 486–87.) Mr. Bennett performs on-sight visits and

  continually oversees Allenbrooke’s operations. (ECF No. 1 at PageID 5.) And as the sole

  owners of Aurora Cares, DTD HC, and D & N, Mr. Denz and Mr. Bennett directly profit from

  Allenbrooke’s operations. (See, e.g., ECF Nos. 32 at PageID 283–84; 32-5; 32-6.)

         Under the standard for Rule 12(b)(2), Plaintiff sufficiently alleges that Mr. Denz and Mr.

  Bennett were actively involved in the conduct underlying Plaintiff’s claims. (See ECF No. 1 at

  PageID 3–5; 32-5 at PageID 413.) The Court therefore finds that the fiduciary shield doctrine



                                                  16
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 17 of 20                         PageID 1337




  does not limit its jurisdiction here. The Court now considers Defendants’ motion to dismiss for

  failure to state a claim.

                                  12(b)(6) MOTION TO DISMISS

  I.      Legal Standards of a 12(b)(6) Motion to Dismiss

          Courts assess whether a complaint states a claim upon which relief can be granted under

  the standards for Rule 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009), and

  in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555–557 (2007). “Accepting all well-

  pleaded allegations in the complaint as true, the court ‘consider[s] the factual allegations in [the]

  complaint to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin,

  631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). To survive a motion to

  dismiss under 12(b)(6), a “complaint must contain sufficient factual matter, accepted as true, to

  ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

  550 U.S. at 570).

          Though a court will grant a motion to dismiss if a plaintiff has no plausible claim for

  relief, a court must “construe the complaint in the light most favorable to the plaintiff, accept its

  allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v.

  Treesh, 487 F.3d 471, 476 (6th Cir. 2007). “A complaint should only be dismissed if it is clear

  to the court that ‘no relief could be granted under any set of facts that could be proved consistent

  with the allegations.’” Herhold v. Green Tree Servs., LLC, 608 F. App’x 328, 331 (6th Cir.

  2015) (quoting Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855 (6th Cir. 2003)).

          Defendants first argue that Plaintiff cannot sue them under the THCLA. (ECF No. 18 at

  PageID 195.) Then they argue that Plaintiff cannot hold Mr. Denz and Mr. Bennett personally




                                                    17
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 18 of 20                          PageID 1338




  liable for Allenbrooke’s negligence. (Id. at PageID 201.) The Court rejects each argument in

  turn.

  II.     The Tennessee Health Care Liability Act

          Under Tennessee Code Annotated § 29-26-102, “a health care liability action against a

  licensee may be brought only against the licensee, the licensee’s management company, [or] the

  licensee’s managing employees . . . .” And a “passive investor shall not be liable” under the

  statute. § 29-26-102(a). Defendants argue that Allenbrooke is the “sole licensee” of the

  Tennessee facility, and so Allenbrooke is the only proper defendant under the THCLA. (ECF

  No. 18 at PageID 184.) And Defendants argue that Mr. Denz and Mr. Bennett are not liable

  because they are “passive investors.” (Id. at PageID 196–98.)

          A licensee is a health care provider “that is legally responsible for all health care services

  provided.” § 29-26-101(a)(3). A “management company” is “an individual or entity that

  contracts with, or receives a fee from, a licensee to provide . . . services to or for a licensee.” §

  29-26-101(a)(4). These services include directly hiring or firing the licensee’s employees;

  directly controlling the licensee’s staffing levels; directly controlling the licensee’s budget and

  expenditures; and directly implementing and enforcing the licensee’s policies and procedures.

  Id. And a “passive investor” is “an individual or entity that has an ownership interest in a

  licensee but does not directly participate in the day-to-day decision making or operations of the

  licensee.” § 29-26-101(a)(5).

          Plaintiff’s complaint alleges that Aurora Cares is the management company that oversees

  the Allenbrooke operation. (ECF No. 1 at PageID 2.) She further alleges that DTD HC and Mr.

  Denz actively manage Allenbrooke and maintain its finance department. (Id. at PageID 3–4.)

  And, according to Plaintiff, D & N and Mr. Bennett actively manage and oversee Allenbrooke,



                                                    18
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 19 of 20                        PageID 1339




  perform on-site visits at the facility, and control the financial operations of Aurora Cares,

  Allenbrooke, and D & N. (Id. at PageID 3, 5.) Taking these alleged facts as true, the Court finds

  that DTD HD and D & N both qualify as “management companies,” and Mr. Denz and Mr.

  Bennett are more than just “passive investors.” They are directly involved in the daily operations

  of Allenbrooke. See § 29-26-101(a)(4).

         In sum, Plaintiff states a claim as to Aurora Cares, DTD HC, D & N, Mr. Denz, and Mr.

  Bennett. Indeed, Plaintiff “plausibly suggest[s] an entitlement to relief” against all Defendants.

  See Iqbal, 556 U.S. at 681. On that basis, the Court DENIES Defendants’ motion to dismiss

  under the THCLA.

  III.    Mr. Denz and Mr. Bennett’s Liability under New York and Tennessee Law

         Defendants also argue that, under both Tennessee and New York law, Plaintiff cannot

  hold Mr. Denz and Mr. Bennett personally liable as members of a limited liability company.

  (ECF No. 18 at PageID 201–02.) This is true—unless the plaintiff pierces the corporate veil.

         As mentioned above, there is a presumption that a corporation and its officers or

  affiliated corporations are distinct legal entities. Edmunds v. Delta Partners, LLC, 403 S.W.3d

  812, 828 (Tenn. Ct. App. 2012). But, sometimes, courts may “pierce the corporate veil” and

  hold owners of a limited liability company liable for the obligations of the corporation. Id. at

  828–29.

         As discussed in the section analyzing the Court’s alter ego jurisdiction, Plaintiff’s

  complaint alleges enough facts to support potentially piercing the corporate veil here. As a

  result, taking Plaintiff’s allegations as true, the Court DENIES Defendants’ motion to dismiss

  for failure to state a claim on these grounds.




                                                   19
Case 2:21-cv-02054-TLP-tmp Document 56 Filed 09/01/21 Page 20 of 20                         PageID 1340




                                     EVIDENTIARY HEARING

          Plaintiff requests that the Court allow discovery before considering the motion to dismiss.

  (ECF No. 32-1 at PageID 303.) And Defendants ask that the Court hold an evidentiary hearing

  before it allows jurisdiction-related discovery or “[i]f the Court believes Plaintiff’s allegations

  . . . warrant the exercise of personal jurisdiction” here. (ECF No. 36 at PageID 512, 518–19.)

  They also request a hearing to address the Hardaway decision with the Court. (Id. at PageID

  506.) Because (1) the Court is not allowing jurisdiction-related discovery, and (2) the Court

  finds that a hearing on the motion to dismiss is unnecessary, the Court DENIES the requests as

  moot.

                                            CONCLUSION

          The Court has personal jurisdiction over all Defendants here. It has specific jurisdiction

  over Allenbrooke and Aurora Cares and their alter egos—DTD HC, D & N, Mr. Denz, and Mr.

  Bennett. And Plaintiff states a claim against all Defendants under the THCLA. The Court

  therefore DENIES Defendants’ motion to dismiss.

          SO ORDERED, this 1st day of September, 2021.

                                                  s/Thomas L. Parker
                                                 THOMAS L. PARKER
                                                 UNITED STATES DISTRICT JUDGE




                                                    20
